Citation Nr: 9916704	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-29 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial (compensable) 
evaluation for service connected second degree burn scar of 
the right upper arm.

2.  Entitlement to an increased initial (compensable) 
evaluation for service connected tinnitus of the left ear.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to May 
1991.  He also has service in the Army Reserve.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama.

In April1997, the Board granted service connection for 
second-degree burn scar of the right upper arm and tinnitus 
of the left ear due to acoustic trauma.  In May 1997 the Ro 
implemented the Board's decision and assigned noncompensable 
ratings for both disabilities. 

The issue of entitlement to an increased initial 
(compensable) evaluation for service connected second degree 
burn scar of the right upper arm will be discussed in the 
Remand portion of this decision.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The tinnitus in the left ear is recurrent.



CONCLUSION OF LAW

The criteria for a compensable evaluation of 10 percent for 
tinnitus of the left ear have been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 6260 
(effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  This finding 
is based in part on the veteran's assertion that his tinnitus 
is more disabling than reflected by his current evaluation.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board 
finds that no further development of the record is necessary 
before appellate disposition is completed. 

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities (Schedule), which is based 
on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes. 38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

The RO has assigned a noncompensable rating evaluation for 
tinnitus in accordance with the Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, Diagnostic 
Code 6260.

Under Diagnostic Code 6260, persistent tinnitus as a symptom 
of acoustic trauma warrants a 10 percent disability 
evaluation.  This is the highest rating permitted under this 
Diagnostic Code. 

Effective June 10, 1999, the rating criteria for Diseases of 
the Ear and Other Sense Organs were amended.  Under the 
revised rating criteria, a maximum 10 percent rating is 
warranted when there is recurrent tinnitus.  A separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Codes 6100, 6200, 6204, or other Diagnostic 
Code, except when tinnitus supports an evaluation under one 
of those Diagnostic Codes.

Since the schedular criteria (regulatory) changed during the 
appeal prior to a final Board decision on the issue, the 
version most favorable to the veteran will apply.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).

Subsequent to service, a VA examination report dated in 
August 1994 reveals that the veteran complained of tinnitus 
in his left ear.  The diagnosis was tinnitus of the left ear.

During a hearing before a member of the Board sitting at 
Montgomery, Alabama in October 1996, the veteran indicated 
that his tinnitus "comes and goes".
In a statement dated in August 1997, the veteran stated that 
he has persistent ringing in his ears.  

A VA audiological consultation record dated in September 1997 
reveals that the veteran had a history of hearing problems 
for a number of years that had been gradual in progression.  
The examiner indicated that the veteran had unilateral 
periodic tinnitus and had never worn amplification.

The veteran testified at a hearing before a hearing officer 
of the RO in December 1997.  He indicated that when he was 
exposed to a loud noise or loud boom, the ringing started.  
He stated that he gets ringing in his left ear 2 or 3 times a 
day and that he has to turn his head to hear people speaking 
to him.  He said each episode lasts 5 to 6 minutes.

To summarize, prior to June 10, 1999, a 10 percent rating 
required persistent tinnitus.  During his hearing in October 
1996 he testified that the tinnitus comes and goes.  In 
August 1997 he indicated that it was persistent.  However 
during the September 1997 examination, the examiner indicated 
that the tinnitus periodic.  During the December 1997 hearing 
he described the tinnitus as occurring 2 to 3 times a day and 
lasting 5 to 6 minutes.  The Board has reviewed this evidence 
and finds that the tinnitus as described is not persistent.  
However, the revised rating criteria which became effective 
in June 1999 requires only recurrent tinnitus for a 10 
percent rating.  The Board finds that the veteran's tinnitus 
is recurrent and warrants a 10 percent rating under the 
revised rating criteria.   This is the highest rating 
permitted under this diagnostic code.  The current findings 
do not provide a basis for a rating in excess of 10 percent 
for the tinnitus.  The Board further finds that the 10 
percent rating is the highest rating warranted during the 
appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to a 10 percent schedular evaluation for tinnitus 
of the left ear is granted, subject to the law and 
regulations governing payment of monetary benefits. 


REMAND

Initially, the Board finds that the veteran's claim for an 
increased rating evaluation for second degree burn scar of 
the right upper arm is well grounded, in that he has 
presented a plausible claim. 38 U.S.C.A. § 5107(a) (West 
1991).  Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), the 
Board is obligated to assist the veteran in the development 
of his claim.

The veteran underwent a VA examination in August 1994.  The 
examiner noted the presence of a rectangular area of 
hyperpigmentation on the veteran's right upper arm, secondary 
to an old burn injury.  The examination report included a 
diagnosis of history of second degree burn to the right upper 
arm.

A Reserve duty physical/profile report of medical 
examination, dated in January 1996, indicates the presence of 
a superior lateral burn scar of the right arm. 

The veteran's second-degree burn scar of the right upper arm 
has been rated in accordance with Diagnostic Code 7802 of the 
Schedule.  Under Diagnostic Code 7802, second-degree burn 
scars are rated as 10 percent disabling when the affected 
area or areas approximate 1 square foot (0.1 square meter).).  
The VA examination report does not specify the precise area 
covered by the residuals of the veteran's second-degree burn.

The Board is aware that the scar is confined to the superior 
lateral aspect of the right arm.  However, the Board finds 
that the precise measurement of the scar is required.  
Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim. See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  The RO should also ask the veteran to 
identify the names and complete addresses 
of any additional medical providers who 
have treated the veteran's right arm burn 
scar since 1994.  After securing any 
necessary release, the RO should obtain 
records of any treatment identified by 
the veteran.

3. The RO should then schedule the 
veteran for a VA examination for the 
purpose of ascertaining the severity of 
the second-degree burn scar of the right 
upper arm.  The veteran's claims file and 
a copy of this Remand are to be furnished 
to the examiner in conjunction with the 
examination.  All tests deemed necessary 
should be conducted.  The examination 
report should specifically include the 
measurements the area affected by the 
residuals of the second-degree burn.  The 
examiner should also indicate any 
limitation of function caused by the 
scar.  A complete rational for any 
opinion expressed should be included in 
the examination report. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

